     Case 2:20-cv-00274-JCZ-JVM Document 62 Filed 04/22/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

  RICHARD BAKER
                                                            CIVIL ACTION

  VERSUS                                                    NO: 20-274


  BMW OF NORTH AMERICA, LLC                                 SECTION: "A" (1)

                              ORDER AND REASONS

      The following motions are before the Court: Motion for Summary Judgment

(Rec. Doc. 43) and Motion to Exclude Expert (Rec. Doc. 44) filed by Defendant,

BMW of North America, LLC (“BMW”). Plaintiff, Richard Baker, opposes the motions.

The motions, submitted on March 31, 2021, are before the Court on the briefs without

oral argument. For the reasons that follow, the Motion for Summary Judgment is

granted in part and denied in part. The Motion to Exclude expert is denied.

      I.     BACKGROUND

      The plaintiff, Richard Baker, has sued BMW for a manufacturing defect in the

N63 engine in the pre-owned 2009 BMW 750i that he purchased in 2013 for

$58,790.88. Baker believes that the engine is defective because it consumes an excessive

amount of oil at an extremely rapid rate requiring him to add BMW-approved engine oil

well before the recommended oil change intervals. Baker concedes that he noticed the

problem not long after he purchased the vehicle but he alleges that a technician with a

local authorized BMW dealer assured him that such oil consumption was normal and

BMW persistently refused to acknowledge the defect. Baker alleges that the problem

continued to worsen requiring him to add two quarts of oil for every 200 miles of use in

order to prevent catastrophic engine damage or failure.

                                      Page 1 of 10
      Case 2:20-cv-00274-JCZ-JVM Document 62 Filed 04/22/21 Page 2 of 10




       According to Baker it has become widely known throughout the automotive

industry that the N63 may be defective due to the oil consumption problem. Baker

contends that BMW knew as far back as 2008 about the N63’s oil consumption

problem. Baker believes that BMW fraudulently concealed the presence of the defect.

       Baker contends that the oil consumption defect substantially impairs the use,

value, and safety of the vehicle, and that he either would not have purchased the vehicle

or would have paid significantly less for it had he known about the problems with the

N63 prior to the purchase. As for damages, Baker claims that it would cost about

$15,000 dollars to repair the problem (assuming that replacing the engine would be

required to repair the problem), and he claims that he has incurred out of pocket

expenses associated with the engine oil consumption problem. Baker contends that he

has been deprived of his original bargain in purchasing the vehicle because the engine

could fail at any time, and the problem discourages him from traveling long distances in

his vehicle. Baker fears that he will suffer a significant loss when he sells the vehicle

because the reputation of the vehicle has been impaired by now-public research

establishing that the N63 engine suffers from an oil consumption defect.

       On August 10, 2018, Baker opted out of a nationwide class action settlement

reached in Bang v. BMW of North America, LLC (No. 15-6945, District of New Jersey),

and joined with several other opt-out plaintiffs to file an action in the District of New

Jersey on December 3, 2018. Baker’s claims in that lawsuit, none of which were based

on Louisiana law, were dismissed without prejudice so that Baker and the other

individual opt-out plaintiffs could file separate actions in their respective states. Sarwar

v. BMW of N. Am., LLC, No. 18-16750, 2019 WL 7499157 (D. N.J.) (Nov. 27, 2019). The

presiding judge ordered that the statute of limitations for any claim asserted in that case

                                        Page 2 of 10
      Case 2:20-cv-00274-JCZ-JVM Document 62 Filed 04/22/21 Page 3 of 10




was deemed tolled during the pendency of the action and for a period of thirty (30) days

from the date of the order (11/27/19). Id.

       Baker filed this individual suit on January 27, 2020, asserting several claims

related to the N63 engine. The claims are based on the MMWA (Magnuson-Moss

Warranty Act), 15 U.S.C. § 2301, et seq., and Louisiana law.

       BMW has always taken the position that Baker’s claims in this civil action are

prescribed. (Rec. Doc. 17, Motion to Dismiss). In July 2020, the Court rejected BMW’s

argument that all of Baker’s claims are prescribed on the face of his complaint. (Rec.

Doc. 23, Order and Reasons). The Court left open the possibility, however, that BMW

could possibly prevail on the prescription defense when moving for summary judgment

at a later time. (Id. at 5 n.1).

       A jury trial had been scheduled for May 24, 2021. The Court granted the parties’

joint motion to amend the scheduling order in light of COVID-19 General Order No. 21-

4, which suspends all jury trial in this district until at least June 7, 2021. (Rec. Doc. 60,

Order). A status conference (for the purpose of selecting a new trial date) will be

scheduled following this ruling for the claims that remain for trial. (Id.).

       BMW now moves for judgment as a matter of law on all claims, identified as

follows: 1) breach of warranty pursuant to the MMWA; 2) breach of implied warranty

against redhibitory defects pursuant to Louisiana Civil Code article 2520 (redhibition)

and the MMWA; 3) breach of express warranties pursuant to the Louisiana Products

Liability Act, La. R.S. §§9:2800.53(6) and 2800.58; 4) violation of the Louisiana Unfair

Trade Practices and Consumer Protection Law, La. R.S. § 51:1401, et seq.; and 5)




                                        Page 3 of 10
      Case 2:20-cv-00274-JCZ-JVM Document 62 Filed 04/22/21 Page 4 of 10




fraudulent concealment.1 The arguments raised in support of and in opposition to

summary judgment are discussed below.

       II.    DISCUSSION

       A.     Motion for Summary Judgment

       Summary judgment is appropriate only if “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,” when viewed

in the light most favorable to the non-movant, “show that there is no genuine issue as to

any material fact.” TIG Ins. Co. v. Sedgwick James, 276 F.3d 754, 759 (5th Cir. 2002)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986)). A dispute about a

material fact is “genuine” if the evidence is such that a reasonable jury could return a

verdict for the non-moving party. Id. (citing Anderson, 477 U.S. at 248). The court must

draw all justifiable inferences in favor of the non-moving party. Id. (citing Anderson,

477 U.S. at 255). Once the moving party has initially shown “that there is an absence of

evidence to support the non-moving party’s cause,” Celotex Corp. v. Catrett, 477 U.S.

317, 325 (1986), the non-movant must come forward with “specific facts” showing a

genuine factual issue for trial. Id. (citing Fed. R. Civ. P. 56(e); Matsushita Elec. Indus.

Co. v. Zenith Radio, 475 U.S. 574, 587 (1986)). Conclusional allegations and denials,

speculation, improbable inferences, unsubstantiated assertions, and legalistic

argumentation do not adequately substitute for specific facts showing a genuine issue

for trial. Id. (citing SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir. 1993)).



1 In his opposition memorandum the plaintiff advised that he withdraws his claims under the
Louisiana Unfair Trade Practices and Consumer Protection Law and for fraudulent concealment
under Louisiana law. (Rec. Doc. 47, Memorandum at 1 n.1). Without further discussion, the
motion for summary judgment will be granted as to those claims, which will be dismissed with
prejudice, because the plaintiff did not withdraw them until after the defendant filed its motion
for summary judgment.

                                         Page 4 of 10
      Case 2:20-cv-00274-JCZ-JVM Document 62 Filed 04/22/21 Page 5 of 10




       When faced with a well-supported motion for summary judgment, Rule 56 places

the burden on the non-movant to designate the specific facts in the record that create

genuine issues precluding summary judgment. Jones .v Sheehan, Young, & Culp, P.C.,

82 F.3d 1334, 1338 (5th Cir. 1996). The district court has no duty to survey the entire

record in search of evidence to support a non-movant’s position. Id. (citing Forsyth v.

Barr, 19 F.3d 1527, 1537 (5th Cir. 1992); Nissho-Iwai Am. Corp. v. Kline, 845 F.2d 1300,

1307 (5th Cir. 1988)).

       The Court begins with the question of which, if any, of Baker’s claims survive

summary judgment on the merits. For the surviving claims, the Court then considers

whether BMW has established that they are time barred.

       The MMWA establishes standards governing the content of warranties and

creates a statutory cause of action for consumers “damaged by the failure of a supplier,

warrantor, or service contractor to comply with any obligation” under the MMWA or a

warranty (written or implied) to bring suit for damages and other appropriate relief. 15

U.S.C. § 2310(d)(1). State law standards govern the breach of a written or implied

warranty except where expressly modified by the MMWA. See Walsh v. Ford Motor Co.,

807 F.2d 1000, 1013-14 (D.C. Cir. 1986).

       The parties do not dispute that the appropriate Louisiana state law claim under

the facts of this case is redhibition.

       Louisiana Civil Code article 2520, entitled Warranty Against Redhibitory Defects,

provides in relevant part that “[a] defect is redhibitory [] when, without rendering the

thing totally useless, it diminishes its usefulness or its value so that it must be presumed

that a buyer would still have bought it but for a lesser price.” Of course, there is no

warranty “for defects in the thing that were known to the buyer at the time of the sale, or

                                         Page 5 of 10
      Case 2:20-cv-00274-JCZ-JVM Document 62 Filed 04/22/21 Page 6 of 10




for defects that should have been discovered by a reasonably prudent buyer of such

things.” La. Civ. Code art. 2521.

       BMW’s position is that Baker’s state law redhibition claim, and likewise the

MMWA claim, fails because the N63 had no latent defect, and even if it did, Baker

should have discovered the defect before buying the car. Whether the engine suffered

from a latent defect is a question for the jury. And the Court is not persuaded that BMW

can avoid liability by pointing out that its customer should have combed through

internet complaints to discover potential defects prior to purchasing the vehicle. The

Court does not find this case to be similar to the In re Ford Motor Co., 982 F. Supp. 388

(E. D. La. 1997), decision cited by BMW. The notoriety associated with the Bronco II’s

stability problems was far more well known than the oil consumption problem with the

N63 engine.

       In addition to determining whether the N63 suffered from a latent defect the jury

must also determine whether that defect should have been discovered by Baker before

he purchased the vehicle so as to trigger Article 2521. While his testimony confirms that

he really liked the car and might very well have purchased it anyway had he been aware

of all of the problems, he surely would have been hesitant to pay nearly $60,000.00 for

the second-hand car. Summary judgment will not be granted as to the m erits on the

MMWA and redhibition claims.

       But Baker’s claim for breach of an express warranty pursuant to the Louisiana

Products Liability Act (“LPLA”), La. R.S. §§9:2800.53(6) and 2800.58, fails because he

neither points to an express warranty pertaining to the oil consumption issue nor

establishes that he relied on such a warranty when purchasing the vehicle. While Baker’s

testimony establishes that he purchased the vehicle because it was under warranty, the

                                      Page 6 of 10
      Case 2:20-cv-00274-JCZ-JVM Document 62 Filed 04/22/21 Page 7 of 10




Louisiana Supreme Court has held that a general vehicle warranty will not suffice to

support an express warranty claim under the LPLA. Reynolds v. Bordelon, 172 So. 3d

607, 615 (La. 2015). Furthermore, although BMW did not raise this point, Baker’s

allegedly defective engine did not injure anyone else and the oil consumption problem

did not damage the engine itself (the only damage to the product was the manufacturing

defect, not engine damage caused by the defect). And while damage under the LPLA can

include economic loss arising from a deficiency in the product, that loss is cognizable

under the LPLA only to the extent that the redhibition articles would not apply to the

loss. See La. R.S. § 9:2800.53(5). That is not the case here because the redhibition

articles do apply. Summary judgment will be granted in favor of BMW on the LPLA

claim.

         The Court now turns its attention to whether BMW has demonstrated as a matter

of law that Baker’s MMWA and redhibition claims are untimely. Civil Code article 2534

provides that appropriate prescriptive period for both claims. Under that article, Baker

had one year from the day that he discovered the defect to bring suit. 2

         After considering Baker’s deposition testimony, the Court is persuaded that the

jury should determine whether the defect with the N63 was known to Baker as early as

2013 so as to trigger the running of prescription prior to the date that the Bang class

action was filed. Likewise, the jury will determine whether Baker can avail himself of the

doctrine of contra non valentem to toll the running of prescription. Baker’s testimony

creates an issue of fact as to whether he was misled by the local BMW dealership



2 The MMWA does not contain its own statute of limitations so the substantively similar state
law limitations period is borrowed. See Harris v. BMW of N. Am., LLC, No. 19-16, 2020 WL
7074878, at *3 (E.D. Tex. Dec. 3, 2020).

                                         Page 7 of 10
      Case 2:20-cv-00274-JCZ-JVM Document 62 Filed 04/22/21 Page 8 of 10




regarding the problem with his vehicle, and whether BMW itself took actions (via

directives to dealers) to actively conceal the problem from consumers like Baker. Thus,

the Court is not persuaded by BMW’s contention that prescription necessarily began to

run sometime in 2013.3

       If BMW cannot prevail on the prescription defense at trial, i.e., cannot establish

that Baker’s claim was prescribed before the Bang class action complaint was filed on

September 18, 2015, then the question becomes whether the Bang class action and

subsequent Sarwar case tolled prescription on Baker’s claims so as to render this action

timely.4 This latter inquiry is a legal question for the Court not the jury. With respect to

Bang, BMW argues that class action tolling under Louisiana law does not apply when a

class member like Baker opts out of a class that is certified. A simple Erie analysis

convinces the Court that BMW is incorrect. Louisiana Code of Civil Procedure article

596, which governs prescription pertaining to claims “arising out of or occurrences

described” in a class petition, clearly envisions suspension until a person elects to be

excluded from the class. La. Code Civ. Pro. 596(A)(1); see Duckworth v. La. Farm

Bureau Mut. Ins. Co., 125 So. 3d 1057 (La. 2012).

       BMW’s arguments pertaining to the Sarwar case are similarly unconvincing,

particularly insofar as the MMWA claim is concerned. Thus, unless BMW persuades the



3 The plaintiff did notice the problem with oil consumption early on but he maintains that it was
explained away by BMW. BMW cites once again to the allegations in the first amended
complaint as drafted by the plaintiff’s attorneys. The Court is persuaded that the plaintiff’s own
deposition testimony is what must control because the attorney-drafted pleadings will not be
admitted into evidence. The Court notes that BMW raised for the first time in its reply the
argument that Peake BMW was not its agent. This argument should have been raised in BMW’s
motion for summary judgment.
4 As BMW has pointed out, if Baker’s claims prescribed before Bang and Sarwar then those
actions are irrelevant to the prescription analysis.

                                          Page 8 of 10
      Case 2:20-cv-00274-JCZ-JVM Document 62 Filed 04/22/21 Page 9 of 10




jury that Baker’s claims were prescribed prior to the date that Bang was filed, Baker’s

claims will be considered as timely.

       For the foregoing reasons, the motion for summary judgment is granted in part

and denied in part. The motion is granted as to the Louisiana Unfair Trade Practices and

Consumer Protection Law claim, the fraudulent concealment claim, and the LPLA claim.

The motion is denied as to the MMWA claim and the redhibition claim.

       B.      Motion to Exclude Expert

       BMW seeks to exclude the testimony of Baker’s expert, Mr. Darren Manzari,

contending that his opinions are speculative and that some of his opinions invade the

province of the trier of fact. The Court is persuaded that all of the deficiencies raised by

BMW can be addressed via vigorous cross examination and that none of the challenges

require wholesale exclusion of the witness.

       The motion to exclude is therefore denied. 5

       Accordingly, and for the foregoing reasons;

       IT IS ORDERED that the Motion for Summary Judgment (Rec. Doc. 43)

filed by Defendant, BMW of North America, LLC is GRANTED IN PART AND

DENIED IN PART as explained above.

       IT IS FURTHER ORDERED that the Motion to Exclude Expert (Rec.

Doc. 44) filed by Defendant, BMW of North America, LLC is DENIED.

       IT IS FURTHER ORDERED that the Case Manager for Section A shall notice



5 The Court notes that significant portions of Manzari’s report have been redacted as have
significant portions of the filings relating to the summary judgment motion. In a very recent
opinion the Fifth Circuit emphasized the importance of public access to judicial records and
admonished district courts regarding orders sealing documents. Le v. Exeter Fin. Corp., 990
F.3d 410, 417-21 (5th Cir. 2021). The parties are warned that trial exhibits and trial testimony will
be available to the public and will not be sealed even by consent of the parties.

                                           Page 9 of 10
     Case 2:20-cv-00274-JCZ-JVM Document 62 Filed 04/22/21 Page 10 of 10




a telephone conference for the purpose of scheduling a pretrial conference and jury tria l.

No other deadlines are extended.

       April 22, 2021


                                                JAY C. ZAINEY
                                          UNITED STATES DISTRICT JUDGE




                                      Page 10 of 10
